The opinion of the Court was delivered, by
Black, C. J.
The Court of Quarter Sessions may set aside a report made by commissioners, and appoint a new commission, or they may remit it to the same commissioners for further investigation and a fuller report, or they may proceed to erect the new township, or alter the lines of the old one if they think proper, on evidence to be directly produced to them. In short, they may “ take such order thereupon as to them shall appear just and reasonable.” But it is left to their discretion to do one or the other, or neither, and of course their action, whatever it may be, cannot be reviewed here.
Order affirmed.’